Title: General Orders, 15 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sabbath March 15th 1778.
PortsmouthPitt Plato.


The General Court Martial whereof Coll Tupper is President is dissolved and another ordered to sit tomorrow at ten ôClock A.M. at the Adjutant General’s quarters for the trial of all such Prisoners as shall be brought before them—Coll Swift is appointed President—Each Brigade gives a Captain for the Court—All Evidences and Persons concerned are desired to attend, more especially those against the Inhabitants of this State, now confined in the Provost, as their trial will come on tomorrow.
Many inconveniencies & injuries having arisen to the service from the Powers exercised by officers in granting furloughs, the Honorable Continental Congress to prevent the like in future have been pleased to resolve, “That the Commander in Chief or Commander of any Department shall have full Power and Authority to suspend or limit the Power of granting furloughs or leave of absence and to reserve it wholly to himself or impart it to such officer or Officers under him as he thinks fit according as he shall judge the good of the service requires; and that no officer under Color or pretence of authority to him granted by the 2nd Article of 4th section or any other Article in the rules and regulations of War, grant any furlough or leave of absence contrary to the orders of the Commander in Chief or Commander of a department on pain of being punished for disobedience.” All officers are to pay strict obedience to the foregoing resolution and none are to grant furloughs or leave of absence on any pretence whatever except such as are authorized by General orders, and they only under such limitations and restrictions as have been or shall be pointed by the Commander in Chief.
Passes to soldiers going out of Camp are to be taken from them on their return by the officers commanding guards and to be destroy’d. The Market which has been held heretofore on the other side Schuylkill is to be held in future on the West-Side near the Bridge.
The General perceiving that there is a great abuse and waste of hides from the present mode of leaving them with the Brigades ’till exchanges can be effected, directs in future that the Commissary of each Brigade will deliver all the hides produced in the Brigade to the Commissary of Hides taking his receipt for them and keeping an Accompt

with him for the same. The Brigadiers will still continue their contracts as heretofore directed and for the performance will give orders upon the Commissary of hides who is hereby required to make returns the first day of each month at Head-Quarters of the number and weight of hides received & issued by him. The most convenient mode of delivering the hides will be to send them daily in the Brigade provision Waggons to the Commissary of Issues when they will be received by the Commissary of hides and a receipt given for them: The Commissary of hides will attend at Head-Quarters tomorrow at 10 ôClock.
At a General Court Martial whereof Coll Tupper was President March 78, Lieutt Oliver of 14th Virginia Regiment appeared before the Court charged with sending a Corporal and file of men into Coll Stewarts Regiment to seize a keg of Whiskey belonging to one of his officers without consulting Coll Stewart or any of his officers—The Court after mature consideration are of opinion that Lieutt Oliver is guilty of the charge exhibited against him being a breach of 5th Article 18th Section of the articles of War and think that however laudable Lieutt Olivers intentions were in seizing the Whiskey, or the man who sold it, the mode he fell on was by no means justifiable as many ill-consequences must necessarily follow the practice of sending a file of men into another Regiment to seize anything without an application to the Commanding officer. The Genl confirms the opinion and orders Lt Oliver discharged from his arrest.
At a Court Martial March 11th 1778. Edward Grissel tried for going into Philadelphia found guilty, being a breach of a resolution of Congress passed October 8th 1777. and since extended and sentenced to receive one hundred lashes.
The Commander in Chief approves the sentence and orders it to be put in execution tomorrow morning at guard-mounting.
